DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s replies dated 19 January 2021 and 22 January 2021 to the previous Office action dated 17 September 2020 are acknowledged. Pursuant to amendments therein, claims 1, 3, 5, and 15-18 are pending in the application.
	The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Applicant’s election without traverse of aminosilane compound species 3-aminopropyltriethoxysilane in the reply filed on 16 June 2020 is acknowledged.
Although applicant also elected reaction mediator species 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked, such species has been deleted from the claims, and therefore examination is no longer restricted to such reaction mediator species, and is extended to the currently claimed reaction mediator species, and the species election requirement of reaction mediator 
Once the restriction/election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1, 3, 5, and 15-18 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR-10-1585343-B1; published 13 January 2016; of record; citations herein to machine translation provided by applicant on 10 July 2019; of record) in view of Takahashi et al. (US 2011/0021679 A1; published 27 January 2011; of record) and Stadnick (EP-0159628-B1; published 18 July 1990; of record).
	Kim et al. discloses cosmetic compositions for enhancing hair strength by coating hair (title; abstract; page 1 paragraphs 1-3) wherein a hair reinforcing composition comprises a carbodiimide compound having a specific functional group capable of covalently bonding to protein residues of hair and forming a covalent bond without damaging hair and a hair reinforcing/strengthening component (page 2 paragraphs 2-4) wherein the carbodiimide compound is a compound containing the –N=C=N- structure (page 3 paragraphs 11-15) wherein the carbodiimide compound is used in an amount of 0.001 to 10 parts by weight based on 100 parts by weight of the cosmetic composition 
	Kim et al. does not specifically disclose that the carbodiimide compound is a reaction mediator species encompassed by the claims, or that the hair reinforcing/strengthening component is the elected aminosilane compound species 3-aminopropyltriethoxysilane.
Takahashi et al. discloses carbodiimide compounds and compositions thereof (title; abstract) which improve adhesion of a formed coating film (paragraph [0001]) wherein an example of such a carbodiimide compound is isocyanate-terminated 4,4’-dicyclohexyl-methanecarbodiimide end-capped with polyethylene glycol monomethyl ether (i.e., 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked) wherein such carbodiimide compound is synthesized per Synthesis Example 1 which uses 4,4’-dicyclohexylmethane diisocyanate as an organic diisocyanate raw material compound, which is one of the preferred organic diisocyanate raw material compound, and another such preferred organic diisocyanate raw material compound is 4,4’-diphenylmethane diisocyanate (Synthesis Examples 1, 6; paragraphs [0039], [0064], [0069]).
Stadnick discloses a hair strengthening composition (title) comprising an alkyltrialkoxysilane such as 3-aminopropyltriethoxysilane (claim 9) wherein the silane increases hair strength (page 3 lines 50-51).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim et al., Takahashi et al., and Stadnick by making the cosmetic composition of Kim et al. as discussed above using the isocyanate-terminated 4,4’-dicyclohexyl-methanecarbodiimide end-capped with polyethylene glycol monomethyl ether (i.e., 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked) of Takahashi et al. as the carbodiimide compound therein, or by using another preferred isocyanate-terminated compound in place of such isocyanate-terminated compound such as one made using preferred organic diisocyanate raw material compound of 4,4’-diphenylmethane diisocyanate rather than preferred organic diisocyanate raw material compound of 4,4’-dicyclohexylmethane diisocyanate, which results in isocyanate-terminated 4,4’-diphenyl-methanecarbodiimide end-capped with polyethylene glycol monomethyl ether (i.e., 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked), and using the 3-aminopropyltriethoxysilane of Stadnick as the hair reinforcing/strengthening component therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Kim et al. teaches to use a carbodiimide compound therein that bonds to and coats hair and the carbodiimide compound of Takahashi et al. improves adhesion of coatings, and also the selection of a known material (e.g., a carbodiimide compound) based on its suitability for its intended use (e.g., a coating) supports a prima facie obviousness determination per MPEP 2144.07, and it is prima facie obvious to substitute equivalents (e.g., prima facie obviousness determination per MPEP 2144.07, and it is prima facie obvious to substitute equivalents (e.g., hair strengthening compounds) known for the same purpose (e.g., increasing hair strength) per MPEP 2144.06(II).
Such isocyanate-terminated 4,4’-diphenyl-methanecarbodiimide end-capped with polyethylene glycol monomethyl ether (i.e., 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked) as discussed above corresponds to the claimed carbodiimide-based compound using the last listed claimed monomer A in instant claim 1 and using R therein corresponding to the same R as previously elected reaction mediator species 1,1’-methylene-bis-(4-isocyanatocyclohexane)-, homopolymer, polyethylene glycol mono-Me-ether-blocked.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
Applicant argues that Kim et al. teaches solvent of 48-49 wt% whereas Stadnick teaches that the desired effect cannot occur if water exceeds a certain range, and thus combination of the references produces an inoperative device (remarks pages 10-11).  In response, per the citation recited by applicant, Stadnick teaches that water above 20% renders the composition less effective, not that it renders the composition inoperative, and Stadnick also teaches that preferred solvents constitute no more than 20% water.  Stadnick does not teach that water above 20% cannot be used.  As noted in MPEP 2123(I), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”  As further noted in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).”  Moreover, Kim et al. does not require water, as evidenced by the lack of water recited in the claims of Kim et al., and the teachings of Kim et al. are not limited to preferred embodiments therein.

Applicant argues that there is no motivation to combine Takahashi et al. and Kim et al. because Takahashi et al. fails to recognize the claimed carbodiimide compound as a result effective variable enhancing protein strength (remarks page 11).  The motivation to combine the cited prior art is provided in the rejection, and result effective variable reasoning relates to rejections based on optimization of a variable disclosed in a range in the prior art (see MPEP 2144.05(II)(B) and (III)(C)), and the rejection herein does not rely on such reasoning.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617